Citation Nr: 0330030	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for defective hearing 
in the left ear. 

4.  Entitlement to an increased (compensable) rating for 
defective hearing in the right ear. 

  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1973 to July 
1976.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  In June 
1996, a hearing was held before a Veterans Law Judge other 
than the one signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b).  The case was remanded for additional development 
by the Board in May 1997.  Subsequent to this remand, service 
connection for tinnitus was granted by a November 1998 rating 
decision, and this issue is thus no longer on appeal 
 
REMAND

The veteran was afforded a second hearing at the RO before a 
Veterans Law Judge on April 1, 2003.  Unfortunately, there is 
no transcript of this hearing of record because the tape from 
this hearing is inaudible.  As such, the veteran was afforded 
the opportunity to be scheduled for another hearing, if that 
was his desire.  By letter received in August 2003, the 
veteran expressed a desire to attend another hearing before a 
Veterans Law Judge at the RO.  These hearings are scheduled 
by the RO.  Accordingly, while the Board sincerely regrets 
the delay, the case must again be remanded to the RO for an 
appropriate hearing to be scheduled.  Accordingly, this case 
is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO on the issues listed on the title 
page, in accordance with applicable 
procedures. Notice should be sent to the 
veteran and to his representative, in 
accordance with applicable regulations.  
If the veteran desires to withdraw the 
hearing request, and proceed on the 
evidence of record, such hearing request 
should be withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




